Exhibit 10.31

 

SEVENTH AMENDMENT
TO
CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT

(this "Amendment") is made and entered into as of October 18, 2005 among ASTEC
INDUSTRIES, INC., a Tennessee corporation ("Astec Industries"), ASTEC, INC., a
Tennessee corporation ("AI"), HEATEC, INC., a Tennessee corporation ("Heatec"),
CEI ENTERPRISES, INC., a Tennessee corporation ("CEI"), ASTEC SYSTEMS, INC., a
Tennessee corporation ("ASI"), TELSMITH, INC., a Delaware corporation
("Telsmith"), KOLBERG - PIONEER, INC., a Tennessee corporation ("Kolberg"),
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation ("Crushers"),
BREAKER TECHNOLOGY, INC., a Tennessee corporation ("Breaker"), ASTEC MOBILE
SCREENS, INC., a Nevada corporation ("AMSI"), CARLSON PAVING PRODUCTS, INC., a
Washington corporation ("Carlson"), ROADTEC, INC., a Tennessee corporation
("Roadtec"), TRENCOR, INC., a Texas corporation ("Trencor"), AMERICAN AUGERS,
INC., a Delaware corporation ("Augers"), ASTEC HOLDINGS, INC., a Tennessee
corporation ("AHI"), AI DEVELOPMENT GROUP, INC., a Minnesota corporation
("AIDG"), AI ENTERPRISES, INC., a Minnesota corporation ("AIEI"), RI PROPERTIES,
INC., a Minnesota corporation ("RIPI"), TI SERVICES, INC., a Minnesota
corporation ("TISI") and ASTEC INVESTMENTS, INC., a Tennessee corporation
("AII") (Astec Industries, AI, Heatec, CEI, ASI, Telsmith, Kolberg, Crushers,
Superior, Breaker, AMSI, Carlson, Roadtec, Trencor, Augers, AHI, AIDG, AIEI,
RIPI, TISI and AII are sometimes collectively referred to herein as "Borrowers"
and individually as a "Borrower"); the other Credit Parties signatory hereto;
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, "GE Capital"), for itself, as Lender, and as agent for Lenders (in
such capacity, the "Agent"); and the other Lenders signatory hereto.



WHEREAS

, Borrowers, Credit Parties, Agent and Lenders are parties to that certain
Credit Agreement dated as of May 14, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of September 30, 2003, that certain
Second Amendment to Credit Agreement dated as of October 29, 2003, that certain
Third Amendment to Credit Agreement dated as of March 3, 2004, that certain
Fourth Amendment to Credit Agreement dated as of August 11, 2004, that certain
Fifth Amendment to Credit Agreement dated as of December 27, 2004, and that
certain Sixth Amendment to Credit Agreement dated as of April 1, 2005 (as
further amended, restated or otherwise modified from time to time, the "Credit
Agreement"); and



WHEREAS

, Borrowers, Credit Parties, Lenders and Agent desire to amend the Credit
Agreement to allow and provide for the foregoing and certain matters, all as
hereinafter set forth.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:




Definitions

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Credit Agreement, as amended
hereby.




Amendments

Amendment to Section 6.1

. Effective as of the date hereof, clause (a) of Section 6.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:



"Form or acquire any Subsidiary; provided, however, that (x) as of the Seventh
Amendment Date, Trencor may form Buckeye Underground, Inc., a Tennessee
corporation ("Buckeye Holding"), as a Subsidiary of Trencor, which such
Subsidiary may form Buckeye Underground, LLC, an Ohio limited liability company
("Buckeye Ohio" and, collectively with Buckeye Holding, the "Retail
Subsidiaries"), as a Subsidiary of Buckeye Holding and (y) after the Seventh
Amendment Date, a Credit Party may form a New Subsidiary of such Credit Party
(each, a "New Subsidiary") provided that (I) such Credit Party shall have
provided Agent at least 45 days prior written notice of such formation of such
New Subsidiary, (II) such Credit Party shall have executed a Pledge Agreement,
in form and substance satisfactory to Agent, pledging all the equity interests
of such New Subsidiary of such owned by such Credit Party, (III) such New
Subsidiary shall have executed a Subsidiary Guaranty in form and substance
satisfactory to Agent, (IV) such New Subsidiary shall have executed a security
agreement in form and substance satisfactory to Agent, (V) the Credit Parties
and/or New Subsidiaries shall have provided such additional documents,
instruments and information as Agent or Lenders or their legal counsel may
request, and (VI) the aggregate amount of funds expended by the Credit Parties
in connection with the formation of New Subsidiaries, including the Retail
Subsidiaries, shall not exceed $5,000,000.00;"

Amendment to Annex A

. Effective as of the date hereof, Annex A to the Credit Agreement is hereby
amended to add the following definitions thereto in their appropriate
alphabetical order:



"Seventh Amendment Date" shall mean October 18, 2005."

"New Subsidiary" shall have the meaning ascribed to such term in Section 6.1
hereof."

"Retail Subsidiary" shall have the meaning ascribed to such term in Section 6.1
hereof."

Amendment to Annex A

. Effective as of the date hereof, the following definitions set forth in Annex
A to the Credit Agreement are hereby amended and restated in their entirety to
read as follows:



"Pledge Agreements" shall mean, collectively, the Borrower Pledge Agreement and
any pledge agreements entered into after the Closing Date by any Credit Party
(as required by the Agreement or any other Loan Document) or New Subsidiary,
including, without limitation, the Retail Subsidiaries.

"Security Agreement" shall mean, collectively, (i) the Security Agreement of
even date herewith entered into among Agent, on behalf of itself and Lenders,
and each Credit Party that is a signatory thereto and (ii) any additional
Security Agreement entered into among Agent, on behalf of itself and Lenders and
each New Subsidiary, including, without limitation, the Retail Subsidiaries.

"Subsidiary Guaranty" shall mean, collectively, (i) the Subsidiary Guaranty of
even date herewith executed by each domestic Subsidiary of Borrower in favor of
Agent, on behalf of itself and Lenders and (ii) any additional Subsidiary
Guaranty executed by any New Subsidiary in favor of Agent, on behalf of itself
and Lenders.


Conditions Precedent

Conditions

. The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived by Agent and Lenders:



Agent shall have received all of the following documents, each document (unless
otherwise indicated) being dated the date hereof, duly authorized, executed and
delivered by the parties thereto, and in form and substance satisfactory to
Agent and Lenders:

this Amendment;

a Pledge Agreement executed by Trencor pledging all of its equity interests in
Buckeye Holding to Agent for the ratable benefit of the Lenders;

a Pledge Agreement executed by Buckeye Holding pledging all of its equity
interests in Buckeye Ohio to Agent for the ratable benefit of the Lenders

a Subsidiary Guaranty executed by the Retail Subsidiaries

a Security Agreement executed by the Retail Subsidiaries in favor of the Agent,
for the ratable benefit of the Lenders; and

such additional documents, instruments and information as Agent or Lenders or
their legal counsel may request.

Agent shall have received an opinion of counsel to the Credit Parties, in form
and substance satisfactory to the Agent;

The representations and warranties contained herein, in the Credit Agreement, as
amended hereby, and/or in the other Loan Documents shall be true and correct as
of the date hereof as if made on the date hereof;

No event shall have occurred and be continuing or would result from the making
of the Loans contemplated hereby which constitutes a Default; and

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent, Lenders and their legal
counsel.


Ratifications, Representations and Warranties

Ratifications

. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.



Ratification of Guaranty

. Each of the other Credit Parties signatory hereto hereby ratifies and confirms
its guaranty to Agent and Lenders (the "Guaranty"). Each Credit Party hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of its obligations
thereunder. Furthermore, each Credit Party agrees that nothing contained in this
Amendment shall adversely affect any right or remedy of Agent or Lenders under
the Guaranty. Each Credit Party agrees that all references in such Guaranty to
the "Obligations" shall include, without limitation, all of the obligations of
Borrowers to Agent and Lenders under the Credit Agreement, as amended hereby.
Finally, each Credit Party hereby represents and acknowledges that the execution
and delivery of this Amendment and the other Loan Documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under the Guaranty
and shall not constitute a waiver by Agent or Lenders of any of their rights
against the other Credit Parties signatory thereto.



Representations and Warranties

. Each Borrower and Credit Party hereby represents and warrants to Agent and
Lenders that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
such Borrower and such Credit Party and will not violate the
certificate/articles of incorporation of such Borrower or such Credit Party or
the bylaws or other charter or organizational documents of such Borrower or such
Credit Party, (ii) the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof except
to the extent such representations and warranties relate solely to an earlier
date, (iii) except as disclosed to Agent and Lenders in writing prior to the
date hereof, such Borrower or such Credit Party is in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and (iv) except as disclosed to Agent and Lenders in writing, such Borrower or
such Credit Party has not amended its certificate/articles of incorporation or
bylaws since May 14, 2003.




Miscellaneous

Survival of Representations and Warranties

. All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.



Reference to Credit Agreement; Obligations

. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby. Borrower acknowledges and agrees that its
obligations under this Amendment and the Credit Agreement, as amended hereby,
constitute "Obligations" as defined in the Credit Agreement and as used in the
Loan Documents.



Expenses

. As provided in the Credit Agreement, Borrowers agree to pay on demand all
reasonable costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable and
actual costs and fees of Agent's legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.



Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable. Furthermore, in lieu of each such invalid or
unenforceable provision there shall be added automatically as a part of this
Amendment a valid and enforceable provision that comes closest to expressing the
intention of such invalid unenforceable provision.



APPLICABLE LAW

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.



Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of Agent,
Lenders, Borrowers, the other Credit Parties signatory hereto and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and the Required Lenders.



Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.



Effect of Waiver

. No consent or waiver, express or implied, by Agent or any Lender to or for any
breach of or deviation from any covenant or condition of the Credit Agreement
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.



Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.



Release

. EACH BORROWER AND THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY ACKNOWLEDGE
THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. EACH BORROWER AND
THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE AGENT AND EACH LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH ANY BORROWER OR THE OTHER CREDIT PARTIES SIGNATORY
HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.



NO ORAL AGREEMENTS

. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF

, this Amendment has been executed on the date first written above, to be
effective upon satisfaction of the conditions set forth herein.



BORROWERS:

ASTEC INDUSTRIES, INC.,

a Tennessee corporation,

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

ASTEC, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

HEATEC, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

CEI ENTERPRISES, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

 

 

ASTEC SYSTEMS, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

TELSMITH, INC.,

a Delaware corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

KOLBERG - PIONEER, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

JOHNSON CRUSHERS INTERNATIONAL, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

BREAKER TECHNOLOGY, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

ASTEC MOBILE SCREENS, INC.,

a Nevada corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

CARLSON PAVING PRODUCTS, INC.,

a Washington corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

ROADTEC, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

TRENCOR, INC.,

a Texas corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

AMERICAN AUGERS, INC.,

a Delaware corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

ASTEC HOLDINGS, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

AI DEVELOPMENT GROUP, INC.,

a Minnesota corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

 

AI ENTERPRISES, INC.,

a Minnesota corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

RI PROPERTIES, INC.,

a Minnesota corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

TI SERVICES, INC.,

a Minnesota corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

ASTEC INVESTMENTS, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

CREDIT PARTIES:

ASTEC FINANCIAL SERVICES, INC.,

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

BUCKEYE UNDERGROUND, INC.

a Tennessee corporation

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

BUCKEYE UNDERGROUND, LLC

an Ohio limited liability company

By: /s/ F. McKamy Hall

Name: F. McKamy Hall

Title: V. P. & Treasurer

AGENT:

GENERAL ELECTRIC CAPITAL
CORPORATION

By: /s/ Wiliam R. Doolittle

Name: William R. Doolittle

Title: Duly Authorized Signature



LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Wiliam R. Doolittle

Name: William R. Doolittle

Title: Duly Authorized Signature

PNC BANK, NATIONAL ASSOCIATION

By:

Name:

Title:

 

ING CAPITAL LLC

By:

Name:

Title:

 

BANK OF AMERICA, N.A.

By: /s/ Elizabeth L. Waller

Name: Elizabeth L Waller

Title: SVP

ORIX FINANCIAL SERVICES, INC.

By:

Name:

Title: